      Case:21-01001-SDB Doc#:3-3 Filed:04/07/21 Entered:04/07/21 16:10:43                                Page:1 of 2
                            UNITED STATES BANKRUPTCY COURT
                                               Southern District of Georgia

In the matter of:

Jillian W. Andrews
Chapter 7 Case No. 20−11062−SDB
         Debtor(s).

Ashley Andrews
         Plaintiff(s)
                                                            Adversary Proceeding
vs.                                                         No. 21−01001−SDB
Jillian W. Andrews
         Defendant(s)

                                                 RULE 26(f) REPORT FORMAT

1. Date of Rule 26(f) conference:

2. Parties or counsel who participated in conference:

3. If any defendant has yet to be served, please identify the defendant and state when service is expected.

4. If defendant(s) have failed to cooperate, please disclose plaintiff's efforts to comply with 26(f).

5. Date the Rule 26(a)(1) disclosures were made or will be made:

6. If any party objects to making the initial disclosures required by Rule 26(a)(1) or proposes changes to the timing or
form of those disclosures,

      (a) Identify the party or parties making the objection or proposal:

      (b) Specify the objection or proposal:

7. Local Rule 26.1(d) provides a 140−day period for discovery. If any party is requesting a reduction of or additional
time for discovery,

      (a) Identify the party or parties requesting the change:

      (b) State the amount of time change the parties are requesting for discovery:

      (c) Identify the reason(s) for requesting the time change for discovery:

      (d) Please provide a brief statement in support of each of the identified reasons:

8. If any party is requesting that discovery be limited to particular issues or conducted in phases, please

      (a) Identify the party or parties requesting such limits:

      (b) State the nature of any proposed limits:

9. The Local Rules provide, and the Court generally imposes, the following deadlines:

      (a) Last day for filing motions to add or join parties or    60 days after issue is joined
      to amend pleadings

      (b) Last day to furnish expert witness report by             60 days after Rule 26(f) conference
      plaintiff
    Case:21-01001-SDB Doc#:3-3 Filed:04/07/21 Entered:04/07/21 16:10:43                                Page:2 of 2
    (c) Last day to furnish expert witness report by a            90 days after Rule 26(f) conference or 60 days after
    defendant                                                     the answer, whichever is later

    (d) Last day to file Rule 7016(b) motion regarding            30 days after close of discovery
    entry of final orders and judgments

    (e) Last day to file civil motions, including Daubert         30 days after close of discovery
    motions, but excluding other motions in limine

    (f) Last day to file motions in limine other than             7 days prior to the pre−trial conference
    Daubert motions

    (g) If any party requests a modification of any of
    these deadlines,

       (i) Identify the party or parties requesting the modification:

       (ii) State which deadline should be modified and the reason supporting the request:

10. If the case involves electronic discovery,

   (a) State whether the parties have reached an agreement regarding the preservation, disclosure, or discovery of
   electronically stored information, and if the parties prefer to have their agreement memorialized in the scheduling
   order, briefly describe the terms of their agreement:

   (b) Identify any issues regarding electronically stored information as to which the parties have been unable to
   reach an agreement:

11. If the case is known to involve claims of privilege or protection of trial preparation material,

   (a) State whether the parties have reached an agreement regarding the procedures for asserting claims of privilege
   or protection after production of either electronic or other discovery material:

   (b) Briefly describe the terms of any agreement the parties wish to have memorialized in the scheduling order (or
   attach any separate proposed order which the parties are requesting the Court to enter addressing such matters):

   (c) Identify any issues regarding claims of privilege or protection as to which the parties have been unable to reach
   an agreement:
12. State any other matters the Court should include in its scheduling order:

13. The parties certify by their signatures below that they have discussed the nature and basis of their claims and
defenses and the possibilities for prompt settlement or resolution of the case. Please state any specific problems that
hinder settlement of the case:



This _____________ Day of ____________________, ___________ .



                                                              Signed    _______________________________________
                                                                                  Attorney for Plaintiff(s)



                                                                        _______________________________________
                                                                                 Attorney for Defendant(s)

A−21[Rev. 07/1/17] CCB
